DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     SAMUEL DEON ARNOLD, JR.,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2053

                               [April 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John A. Frusciante, Senior Judge; L.T. Case No.
502018CF001966AXXXMB.

  Antony P. Ryan, Regional Counsel, and Paul O'Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.